Earle, J.,
dissenting, delivered the following opinion. Without undertaking to decide that the acts proved constitute an ouster,' I am not satisfied that the nonsuit was properly granted. The question was, whether the plaintiffs could, maintain trespass to try title; and this depends on the other question, whether they had been ousted by their co-tenants: for it is conceded if they had been, if there had been an actual disseisin, the action would lie. In cases of this kind, where it is clear that the title is the main ground of controversy, great latitude has been allowed to juries in presuming ouster from acts of the tenant in possession wholly incompatible with the right of the co-tenant. What shall constitute ouster, is always a question for the jury; and this proposition has been so often laid down by judges of the highest learning and ability, that it would be a work of supererogation to refer to them. And although I might-have hesitated or declined to instruct the jury that they ought to presume or infer an ouster from the facts proved, yet I think they should have- been left to draw their own conclusion. I think the case should have been put to the jury.
Butler, J., concurred in this opinion.